DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of August 8, 2022 has been received and entered.  With the entry of the amendment, claims 1-12 are canceled, and new claims 13-22 are pending for examination.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16, last line, provides that the rotational frequency is “a number of a rotation(s) of the substrate per unit time”, however, no support for this definition is provided in the disclosure as filed, where for example the speed the substrate edge could be referred to instead (such as meters/revolution, etc.) and therefore, the claim contains new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19, lines 2-3, “ simultaneously supplied to a center to a peripheral part of the substrate” is unclear how this would be provided – is applicant referring to (1) multiple nozzles, (2) a single large nozzle to cover the entire length from the center to the periphery, (3) a movement of a supply over the substrate, etc.? For the purpose of examination, (1) or (2) or (3) is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 20, line 2 refers to discharging “a rinsing liquid” to the substrate, however, it is unclear if the rinsing liquid of claim 13 is referred to, or whether a new rising liquid is referred to.  For the purpose of examination, either is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-15, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over DeKraker et al (US 2008/0283090) EITHER alone OR further in view of of Saito et al (US 2011/0143550).
Claim 13-15: DeKraker teaches a substrate processing method (for removing resist from a substrate, for example) (abstract), where the process includes discharging a processing liquid to a substrate and discharging a mixed fluid that is produced by mixing the processing liquid and a water in a vapor state to the substrate where the processing liquid is discharged (note figures 3-5, 0062-0065, 0069, note as worded (1) the discharging a processing liquid (sulfuric acid solution, for example) can occur at the same time as the discharging a mixed fluid, and so the description of the simple spray of sulfuric acid solution mixing with the discharged water vapor/steam meets the claim requirements or (2) the described pulsing of water vapor, for example, and continuous sulfuric acid solution would give a first discharging of processing liquid (sulfuric acid solution) and a second later discharge of mixed fluid from the mix of water vapor pulse with sulfuric acid solution or (3) the described continuous flow of water vapor, for example, and pulsing sulfuric acid solution would, like for (1) above, give a discharging of a processing liquid and simultaneously discharging a mixed fluid, and alternatively since there would be multiple pluses of sulfuric acid solution, as well, a first pulse of sulfuric acid solution can be considered as discharging a processing liquid (even with additional water vapor) and a later second pulse can be considered as discharging a later mixed fluid with the additional water vapor).
Furthermore, as to the water being deionized water (DI water) to be vaporized, DeKraker notes using DI water in combination with sulfuric acid materials (note 0056) or DI water can be used to generate water vapor (0067), and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when providing the process of DeKraker it would have been obvious to use DI water to provide the water vapor for the mixed fluid with an expectation of predictably acceptable results, as DeKraker indicates DI water would be a conventionally known water to use it contact with sulfuric acid material and when forming a water vapor.
Furthermore, as to discharging a rinsing liquid (of hydrogen peroxide solution) to form a liquid film of rinsing liquid on a surface of the substrate and discharging a DI water in a vapor state to a liquid film of rinsing liquid formed on the surface of the substrate, and the discharging of processing liquid is executed after the discharging of DI water,  and the processing liquid discharge executed for a surface of the substrate where a liquid film of a rinsing liquid is formed (claim 14), the processing liquid as discussed above can be a hydrogen peroxide solution as well as a “sulfuric acid’ solution (note 0003, 0011, with use of SC-1, SC-2, and SPM/Piranha solutions all as hydrogen peroxide containing) and the described pulsing at 0069, with multiple pulses of water vapor and/or processing solution, and thus, if from the described pulsing there is continuous processing liquid and pulsing of water vapor, there can be a first discharge of “rinsing liquid” as a hydrogen peroxide solution, then discharge of DI water in a vapor state (along with processing solution), then a discharge of processing liquid, then a discharge of mixed solution meeting the claim requirements, where further there would be a liquid film of the “rinsing liquid” to which the water vapor impacts as the solution is applied to the surface and needs to be on the surface to treat the resist or at the least there would be suggested to be such a film for the desired treatment of the resist to remove.  The plurality of pulses of 0069, and example dispense times of 0086, indicate that one would optimize the dispense times, amounts and pulses to get the best results, which would result in a number of pulsed to get the claimed number of actions.  As well, the term plurality can also be generally understood to include “numerous”, which would be enough to meet the claimed requirements.  This would also apply to claim 14, as there would be the rinsing liquid/solution applied with the purified water vapor application.  Furthermore, as to claim 15, As to discharging a hydrogen peroxide solution to the substrate after the discharging of a mixed fluid, and discharging a rinsing liquid that is DI water to the substrate after the discharging of a hydrogen peroxide solution,  the processing liquid as discussed for above can be a hydrogen peroxide solution as well as a “sulfuric acid’ solution (note 0003, 0011, with use of SC-1, SC-2, and SPM/Piranha solutions all as hydrogen peroxide containing) and the described pulsing at 0069, with multiple pulses of water vapor and/or processing solution, and thus, if from the described pulsing there is continuous processing liquid and pulsing of water vapor, there can be a first discharge of processing liquid, then discharge of mixed solution (vapor, processing solution), then discharge of more processing liquid (which would also be hydrogen peroxide solution) to the substrate. Furthermore as to discharging a rinsing liquid that is DI water after the hydrogen peroxide solution discharging, DeKraker indicates to rinse with DI water after the processing, so discharging rinsing liquid to the substrate would be indicated (note 0086).
Optionally, further using Saito: Saito describes a system for removing resist, for example (0029, 0045), where the process would include a step S2 of applying hydrogen peroxide solution to a substrate before applying an SPM solution step S3 and then applying hydrogen peroxide solution step S4 before further rinsing with water S5 (note figure 2, 0052-0059).  
Therefore, it would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DeKraker to further provide a specific hydrogen peroxide solution (rinsing liquid) discharge to the substrate to provide a liquid film before moving on to the sulfuric acid/SPM application (which would indicate the mixed solution with water vapor before and after application from the teaching of DeKraker) and then further hydrogen peroxide solution (rinsing liquid) discharge to the substrate and then water rinsing as suggested by Saito with an expectation of providing a desirable resist removal as a conventional known pre and post treatment before sulfuric acid/SPM applications, where the water rinsing would be suggested to use DI water from the teaching of DeKraker as discussed above.  This combination would give the features desired for claims 13-15.
Claim 17: As to the supply of DI water in the vapor state stopping prior to the processing liquid when the discharging of a mixed fluid is ended, this would be described by 0069 of DeKraker, where when providing continuous sulfuric acid solution flow and pulsed water vapor, it would be either indicated that the water vapor flow would stop before the processing liquid flow (to allow sulfuric acid solution flow to continue after the pulse) or at least this would be suggested as an option to allow the pulsing to be controlled for the best pattern.
Claim 18: DeKraker indicates that the mixed fluid can be produced by mixing the processing liquid (acid solution) and water vapor (which would be DI water vapor as discussed for claim 13 above) after being discharged from a nozzle and before reaching the substrate (note 0062, 0065, figures 3-4).
Claim 19: as to the mixed fluid applied to a center to peripheral part of the substrate, DeKraker notes that a spray bar can be used to cover from center to outer edge of the wafer (so from center to peripheral part) that applies the vapor and processing fluid which gives mixture (0062, figures 3-4) and would be simultaneously applied as shown in figure 3.  As to the rinsing liquid applied to spread when contacting covers a center of the substrate, the rinsing liquid can be the processing liquid as well as discussed for claim 13 above, and when using the spray bar described above, would also cover the center when contacting the substrate.  The wafer substrate is described as spinning/rotating and thus would be understood to spread the liquid (note 0064).
Claim 21: DeKraker provides that the processing liquid can be an SPM liquid with mixing sulfuric acid and hydrogen peroxide solution (note 0002, 0011, since provided as a mixture, it is understood that the materials would be provided by mixing).

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DeKraker, EITHER alone OR optionally further in view of Saito as applied to claims 13-15, 17-19 and 21 above, and further in view of Okuyama et al (US 2005/0205115).
Claim 16: as to rotating the substrate at a first rotational frequency at the discharge of a processing liquid and a second lower frequency at the discharging of a mixed fluid, as discussed for claim 13, there can be considered sequential providing of the processing liquid and mixed fluid with the pulsing as described in DeKraker.   DeKraker describes that the substrate can be rotated during application (0064). 
Okuyama describes applying resist stripping liquid to a substrate that is being rotated (abstract), where the resist stripping liquid can be SPM (sulfuric acid with hydrogen peroxide) (0044).  It is described to apply the liquid while rotating the substrate at a first speed and then continuing supply of the liquid while reducing the rotational speed (abstract), which helps form a desired liquid film (0026), where the speeds are described as in rpm (rev/min, so a number of rotations of the substrate per unit time) (note 0023-0024).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DeKraker, EITHER alone OR optionally further in view of Saito to provide a first rotational frequency (number of rotations/unit time) when first applying the processing liquid and then when further applying the processing liquid (such as with the water vapor) to slow the rotational frequency to help form a desired film as suggested by Okuyama, since DeKraker is applying processing liquid and processing liquid/water vapor to a rotating substrate for striping resist, and Okuyama indicates to apply the liquid while rotating the substrate at a first speed and then continuing supply of the liquid while reducing the rotational speed, which helps form a desired liquid film, and one of ordinary skill in the art would optimize the time to change speeds for the overall application process as in DeKraker, giving  the slowing for the mixed fluid application. 
Claim 20: as to discharging a rinsing liquid to the substrate after the discharging of a mixed fluid, this is indicated by DeKraker as discussed for claims 13, 15 and 19.   As to discharging to a middle part of the substrate and then moving the discharge position to the center of the substrate, Okuyama describes applying resist stripping liquid to a substrate that is being rotated (abstract), where the resist stripping liquid can be SPM (sulfuric acid with hydrogen peroxide) (0044).  Okuyama describes how material can be discharged (here the SPM solution) from an edge peripheral position with a supply nozzle (discharge position) moved from an edge position to a center position at the center (figures 1, 3, 0050-0051), where the liquid is then applied at the center and rotation is given to quickly spread over the surface of the substrate (0052). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DeKraker, EITHER alone OR optionally further in view of Saito to provide discharge of the liquid from an edge position across the substrate to a center position (which would include  moving across the middle portion to the center) when applying rinsing fluid as well as suggested by Okuyama to provide a desirable application of the liquid, giving desirable quick coverage, giving the desire the apply rinsing fluid from DeKraker and the taught way to provide liquid coverage as described by Okuyama.  Note that the claim does not prevent application starting from the edge as long as there is application from middle to center.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over DeKraker, EITHER alone OR optionally further in view of Saito as applied to claims 13-15, 17-19 and 21 above, and further, specifically in view of Saito et al (US 2011/0143550).
Claim 22:  DeKraker provides a holder that holds a substrate (note 14), a liquid discharger that discharges a fluid to the substrate that is held by the holder (note 20, 30), a first supplier that supplies a processing liquid to the liquid discharger (note 22, 23), a second supplier that supplies the water (which would be DI water as discussed for claim 13 above) in a vapor state to the liquid discharger (note 24, 25) (note figures 3, 4, 0046, 0048, 0062), and indicates providing control equipment to monitor and control features such as fluid flow (0064).
Furthermore, as to specific details, Saito describes a system for removing resist, for example (0029, 0045), where the system includes a holder for holding a substrate (note 3, 0029, figure 1), a liquid discharger for discharging a fluid to the substrate that is held by the holder (note 5, 6, figure 1, 0032), and a supplier that supplies processing liquid to the discharge unit (note 16, with reservoir units, such as 11, 14, valves such as 3, 10, note figure 1, 0032), and a controller 1 that controls each unit to discharge the processing liquid to the substrate from the discharge unit and discharges fluids, including mixed fluids from the discharger to the substrate (note figure 1, 16, 0038).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DeKraker, EITHER alone OR optionally further in view of Saito to use a controller and supplier features as described by Saito with an expectation of predictably acceptable results as conventional features for resist removal apparatus as discussed above.   The controller would be configured to discharge the processing liquid from the liquid discharger to the substrate held by the holder, discharge a mixed fluid produced as claimed from the liquid discharger to the substrate as claimed, discharge a rinsing fluid to the substrate to form a liquid film of the rinsing liquid on the surface of the substrate, discharge DI water in vapor state to a liquid film of the rinsing liquid on the surface of the substrate, and discharging a processing liquid executed as claimed and the rinsing liquid as a hydrogen peroxide solution, giving all features of claim 22 as claimed with using the device to provide the desired features of claim 13, where the controller would act to provide the discharge of materials in the claimed process.

Response to Arguments
Applicant's arguments filed August 8, 2022 have been fully considered but they are not persuasive. 
As to the 35 USC 103 rejections, applicant argues that DeKraker does not teach discharge of hydrogen peroxide solution to a wafer to form a liquid film of the solution on a surface of the wafer, and hence, does not teach discharging a water vapor to a liquid film of the hydrogen peroxide solution, where discharging a liquid sulfuric acid solution is executed after discharging a water vapor to a liquid film of the hydrogen peroxide solution.  It is also argued that Okuyama does not teach this.  It is also argued that Saito does not teach the deionized (DI) water in a vapor/mist state, and therefore also does not teach the claimed process.  For claim 22, applicant also argued that the cited art does not teach the controlled configured as claimed.
The Examiner has reviewed these arguments, however, the rejection is maintained.  As claimed in claim 13,  (1) a rinsing liquid that is a hydrogen peroxide solution would be discharged onto the substrate to form a liquid film on the surface of the substrate, and (2) then DI water in a vapor/mist state, and then (3) the processing liquid and (4) then, or at the same time as (3), the mixed fluid.  As discussed in the rejection above, DeKraker would provide depositing a mixture of  sulfuric acid solution (processing liquid)/water vapor (which is suggested to be DI water).  The “sulfuric acid solution” can also be considered a hydrogen peroxide solution (containing hydrogen peroxide). It is also described that the mixture can be applied with pulsing of the sulfuric acid/hydrogen peroxide solution or water vapor. From the described pulsing there is continuous processing liquid and pulsing of water vapor, for example, there can be a first discharge of “rinsing liquid” as a hydrogen peroxide solution, then discharge of DI water in a vapor state (along with processing solution), then a discharge of processing liquid, then a discharge of mixed solution meeting the claim requirements, where further there would be a liquid film of the “rinsing liquid” to which the water vapor impacts as the solution is applied to the surface and needs to be on the surface to treat the resist or at the least there would be suggested to be such a film for the desired treatment of the resist to remove.  Each pulse of material can be considered as to provided each of the steps (1), (2), (3) and (4), because the different steps do not prevent there from being additional material deposited.  For example, the hydrogen peroxide solution meets the requirements of a “rinsing solution” as it is a hydrogen peroxide solution and (a) it is not prevented from there also being sulfuric acid in that solution, or water vapor also deposited (or not there when pulsed off), similarly (b) for step (2), it is not prevented that hydrogen peroxide/processing solution be present when discharging the DI water in a vapor state, etc.  The number of pulses would be optimized. Therefore, all requirements of the claim are met.  Furthermore, when using the optional Saito reference, it would further suggest that a specifically hydrogen peroxide (rinsing liquid) solution is applied before applying SPM solution, and then applying hydrogen peroxide (rinsing liquid) solution after the SPM solution.  This would give step (1) of applying the hydrogen peroxide solution, then steps (2), (3) and (4) would come from the SPM (sulfuric acid solution with hydrogen peroxide) with water vapor in pulsed form from DeKraker, for example, where as discussed above, steps (2), (3) and (4) can be repetitions of the same step.  Applicant has not clarified why this would not be the case as claimed. Okuyama is not cited as to these specific features. Similarly, the claim 22 features would be suggested, including the controller to provide the claimed steps. Therefore, the rejections above are maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718